                                          Case 3:20-cv-06788-WHO Document 23 Filed 10/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMPROS CAPITAL LLC,                                Case No. 3:20-cv-06788-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER EXTENDING BRIEFING
                                                 v.                                         SCHEDULE, VACATING AND
                                   9
                                                                                            SETTING HEARING DATE
                                  10     GARY ROSENBACH,
                                                                                            Re: Dkt. No. 22
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Empros Capital LLC (“Empros”) moved for a temporary restraining order to

                                  14   enjoin a related arbitration proceeding. Dkt. No. 10. Based on the parties’ representations, the

                                  15   arbitration appeared to be held in abeyance. Accordingly, because there was no need to proceed

                                  16   on an expedited basis, I determined that I would treat the motion as one for a preliminary

                                  17   injunction and it would proceed according to a regular schedule. Dkt. No. 19. The parties have

                                  18   stipulated to a briefing schedule that extends their deadlines to respond beyond those I set. Dkt.

                                  19   No. 22. I GRANT their request. Defendant Gary Rosenbach’s opposition shall be due October

                                  20   21, 2020; Empros’s reply shall be due October 28, 2020. Because the parties have extended their

                                  21   briefing, I VACATE the hearing set for November 4, 2020 and set a new hearing on the motion

                                  22   for November 10, 2020 at 2:00 pm.

                                  23          IT IS SO ORDERED.

                                  24          Dated: October 14, 2020

                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
